Title: From George Washington to Major General William Heath, 15 February 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Qrs Morris Town Feby 15th 1780
          
          Congress have been pleased to determine by an Act of the 9th Instant, a Copy of which I received last night, the Quota of Troops to be furnished by each of the States for the ensuing Campaign, and have directed me to transmit them respectively, accurate Returns of their NonCommissioned Officers & privates, that they may know the deficiency for which they are to provide. I therefore request that You will send me as soon as possible, a Return of the number of NonCommissioned Officers & privates of the Fifteen Massachusett’s Regiments; distinguishing particularly what proportion of them are inlisted

for the war and the different terms of service of the residue, digested in Monthly Columns. I obtained a pretty exact state of All the Troops from the Muster Master General in November, which I transmitted to Congress—the better to govern them in their measures and requisitions; but as these have been so long deferred, there may have been many material alterations with respect to the Troops. To the NonCommissioned Officers and privates in the respective State lines, I am to add those in the Regiments and Corps, which were not originally apportioned on any particular States by the Resolution of Congress of the 16 of September 1776, as part of the quota of the States from which they came; and the number between the aggregate amount and the quota fixed at present by Congress, is the only deficiency for which the States are to provide. You will I am convinced feel the necessity of the earliest attention to this business and will not delay sending me such a Return as I have requested, a moment longer than circumstances may make it indispensibly necessary. I am Dr sir with great regard & esteem Yr Most Obedt sert
          
            Go: Washingto⟨n⟩
          
        